On Arflioation for Rehearing.
Fenner, J.
All the points suggested in this earnest application were carefully considered before forming our original opinion.
1st. The inconsistency suggested in the testimony of Benners and *29Redwitz, is. not real but only apparent, arising from confusion in the use of the word “ office.” The testimony is clear that Redwitz rentéd the building, No. 68 Camp street, for the express purpose of removing to it the materials purchased by him, and of establishing there a printing office; and that he actually removed them. He thereby accomplished an actual and complete delivery. This printing office, including the whole establishment, he rented to Benners, and Benners, under said lease, conducted the printing business as his own; and it is in this sense that he uses the word “ office ” in his testimony, when he speaks of it .as Ms office.
2d. The questions as to the insolvency of Redwitz, the sale out of the usual course of business, the unjust preference given to Benners, cannot be considered in this ease. The transaction was real, and not simulated; and whatever objections might be urged against it in a proper revocatory action, none such has been brought. A real sale, translative of property, and not revoked, cannot be disregarded by a creditor of the vendor, by direct seizure, under execution or attachment, •of the property so transferred to, and in possession of, the vendee.
This is elementary.
3d. Counsel, we think, misapprehends the meaning of paragraph No. 4 of Art. 240 of the Rev. Code Practice, if he contends that the effect thereof is to subject to direct attachment property actually sold .and delivered for a real consideration, though with intent to defraud or prefer creditors. The effect of such dispositions is simply to furnish a ground for attaching the;property of the debtor — not to dispense with the revocatory action and authorize the direct attachment of property so .really transferred.
The rehearing is refused.
Levy, J., absent.